UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-6251


THOMAS BRADFORD WATERS, a/k/a Thomas Waters,

                     Plaintiff - Appellant,

              v.

JOHN STEWART, Lake City Police Department; MARK STRICKLAND, Lake
City Police Department; SERGEANT ANTHONY BACKHUSS, Lake City Police
Department; JODY COOPER, Lake City Police Department,

                     Defendants - Appellees,

              And

A.T.F. AGENT ALAN C. TOWNSEND; JOHN DOE, #1, Florence County E.M.S.
Worker; JOHN DOE, #2, Florence County E.M.S. Worker,

                     Defendants.



Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, Chief District Judge. (4:15-cv-04143-RBH-TER)


Submitted: August 22, 2019                                       Decided: August 26, 2019


Before KING and RICHARDSON, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Thomas Bradford Waters, Appellant Pro Se. Lisa Arlene Thomas, THOMPSON &
HENRY, PA, Conway, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Thomas Bradford Waters appeals the district court’s orders accepting the

recommendations of the magistrate judge and granting Defendants summary judgment in

Waters’ 42 U.S.C. § 1983 (2012) action. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. Waters

v. Stewart, No. 4:15-cv-04143-RBH-TER (D.S.C. Sept. 24, 2018; Dec. 20, 2018; Mar. 13,

2019). We grant Waters’ motion to amend his informal brief, but deny his motion for the

appointment of counsel. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             3